Case 9:20-cv-81351-DMM Document 53 Entered on FLSD Docket 09/03/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-81351-CV-MIDDLEBROOKS

  ALFRED S.K. TEO,

         Plaintiff,

  v.

  UNITED STATES INTERNAL REVENUE SERVICE,

         Defendant.
                                          __   /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon Magistrate Judge William Matthewman’s

  Report and Recommendation (the “Report”), filed on August 20, 2021. (DE 52). The Report

  recommends granting Defendant United States Internal Revenue Service’s Motion for Summary

  Judgment (DE 21). The deadline to file objections to the Report expired on September 2, 2021,

  and Plaintiff Alfed S.K. Teo has not filed any, nor sought an extension to time to do so.

          Upon careful review of the Report and the record as a whole, I agree with Magistrate Judge

  Matthewman’s reasoning and conclusions.

         Accordingly, it is ORDERED AND ADJUDGED that:

         (1) Judge Matthewman’s Report (DE 52) is ADOPTED.

         (2) Defendant United States Internal Revenue Service’s Motion for Summary Judgment

             (DE 21) is GRANTED.
Case 9:20-cv-81351-DMM Document 53 Entered on FLSD Docket 09/03/2021 Page 2 of 2




        (3) Final judgment will be entered by separate Order.

        SIGNED in Chambers at West Palm Beach, Florida, this 3rd day of September, 2021.




                                                            Donald M. Middlebrooks
                                                            United States District Judge

  cc: United States Magistrate Judge William Matthewman
      Counsel of record




                                                2
